FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 30, 2022

                                     No. 04-22-00161-CR

                                   Brandon Joshua VIGIL,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                From the 454th Judicial District Court, Medina County, Texas
                              Trial Court No. 20-06-13648-CR
                       Honorable Daniel J. Kindred, Judge Presiding


                                        ORDER
        After this court’s granted Appellant’s first motion for an extension of time to file the
brief, Appellant’s brief was due on June 27, 2022. After the once-extended due date, Appellant
moved for an additional thirty days to file the brief.
       Appellant’s motion is granted. Appellant’s brief is due on July 27, 2022. We caution
Appellant that any further motion for an extension of time to file the brief may be disfavored.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court